DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (2017/0228529).

Regarding claim 1, Haung teaches a method of manufacturing a fingerprint sensor component (para [0046] FIGS. 5A through 5S illustrate cross-sectional views of intermediary steps of manufacturing a fingerprint sensor device package 150 (see FIG. 1B) according to some embodiments. FIG. 5A illustrates a carrier substrate 500 and a release layer 502 formed on carrier substrate 500.) having a component outline for integration into an electronic device (para [0014] Referring first to FIG. 1A, a cross-sectional view of an embodiment fingerprint sensor device package 100 is illustrated. Package 100 may be used to determine contours 172 of an overlaying finger for biometric identification and/or verification. In an embodiment, package 100 is integrated as part of device (e.g., a cellular phone, a tablet device, a laptop computer, a desktop computer, a smart card, an internet of things (IoT) device, or any other device where biometric sensing is desired)), the method comprising the steps of: providing a fingerprint sensor package having a sensing surface (para [0035] Sensor surface material 114 is placed in contact with glue layer 112 and is used to separate the array of pixels 108A from an overlying finger. In an embodiment, sensor surface material 114 is a material such as sapphire or glass that allows for the measurement of capacitive and/or voltage changes between the array of pixels 108A and an overlying finger to determine contours 172 of the finger), a connection surface opposite the sensing surface (para [0037] Unlike in package 100 where electrical connection to other device features was achieved using backside RDLs 120 (see FIG. 1A), package 200 is electrically connected to other device features by wire bonds 132. In some embodiments, wire bonds 132 includes conductive wires or conductive fingers, which are electrically connected to solder balls 124 disposed on contact pads 136. Contact pads 136 are disposed within RDLs 104, for example, at an uppermost metallization layer within RDLs 104. In some embodiments, contact pads 136 are disposed at a same level as the array of electrodes 108A and finger drive ring 108B. In some embodiments, finger drive ring 108B encircles contact pads 136 (see e.g., FIGS. 2A and 3B). In other embodiments, contact pads 136 are disposed adjacent to and outside of an area encircled by finger drive ring 108B (see e.g., FIGS. 2B and 3C)), and sides connecting the sensing surface and the connection surface (Fig 1A), the connection surface having connectors for allowing electrical connection of the fingerprint sensor component to said electronic device (Fig 1A; para [0027] In the embodiments of FIGS. 1A and 1B, solder balls 126 (or other suitable connectors) are disposed conductive features 122 in order to bond and electrically connect package 100 to conductive features 128 in another package component 130. In various embodiments package component 130 may be another device die, an interposer, a package substrate, a printed circuit board, a mother board, or the like. An underfill 124 may optionally be disposed around solder balls 126 for structural support.); arranging said fingerprint sensor package on a temporary carrier with said connection surface facing said temporary carrier (para [0047] Carrier substrate 500 may be a glass carrier substrate, a ceramic carrier substrate, or the like. Carrier substrate 500 may be a wafer, such that multiple packages can be formed on the carrier substrate 100 simultaneously.; para [0070]); and adding material at least around the sides of said fingerprint sensor package, while leaving the connection surface of said fingerprint sensor package uncovered (Fig 1A; para [0024] Referring back to FIG. 1A, a molding compound 116 is disposed around and encircles dies 102A, 102B, and 102C. In embodiments, molding compound 116 comprises an epoxy, a resin, a moldable polymer such as polybenzoxazole (PBO), a molded underfill (MUF), or another moldable material. Molding compound 116 may be formed around dies 102A, 102B, and 102C using any suitable process, such as compression molding or exposed molding. As explained in greater detail below, compression molding may generally be used when dies 102 comprise conductive pillars 111 over contact pad 103 (see FIG. 1B) whereas exposed molding is used when conductive features in fan-out RDLs 104 directly connect to contact pads 103 of dies 102 (see FIG. 1A). In embodiments where an exposed molding process is used, a top surface of molding compound 116 may be substantially level with or lower than top surfaces of dies 102 (see FIG. 1A). In embodiments where molding compound 116 is formed using a compressive molding process, a top surface of molding compound 116 is substantially level with top surfaces of conductive pillars 111 disposed on dies 102 (see FIG. 1B). As used herein, the term “substantially” is used to account for deviations in mathematical precision due to production variations during manufacturing processes. Para [0056]; para [0084]).

Regarding claim 2, Huang teaches the method according to claim 1, wherein the step of adding material comprises the step of: applying a dielectric material to cover at least the sides of said fingerprint sensor package (para [0022] Additional interconnect features, such as additional passivation layers, conductive pillars, and/or under bump metallurgy (UBM) layers, may also be optionally formed over contact pads 103. For example, FIG. 1B illustrates an embodiment package 150 where dies 102 (sensor die 102A, HV die 102B, and microcontroller die 102C) further include contact pillars 111 over and electrically connected to contact pads 102. A protective layer, such as a dielectric material 109 may be formed around contact pillars 111).

Regarding claim 3, Huang teaches the method according to claim 2, wherein: the dielectric material is applied to cover the sides and the sensing surface of said fingerprint sensor package (para [0057]  In another embodiment, molding compound 116 may be applied using an exposed molding process, for example, in embodiments where conductive pillars 111 and dielectric material 109 are omitted. In an embodiment exposed molding process, a mold chase having a release film (e.g., comprising polyethylene terephthalate (PET), teflon, or other suitable material) is applied to top surfaces of dies 102, and molding compound 116 is injected around dies 102.); and the method further comprises the step of at least partly removing said dielectric material, at least over said fingerprint sensor package (para [0057] Because a release film is applied to top surfaces of dies 102 while molding compound 116 is injected, molding compound 116 is not formed over dies 102. Thus, molding compound 116 does not need to be subsequently planarized to expose electrical connectors to dies 102. In some embodiments, the release film may further cover top surfaces of through vias 118. In other embodiments, through vias 118 are formed after molding, for example, by patterning openings in molding compound 116 and filling the openings with a conductive material. Patterning the openings may include a laser etching process, a combination of photolithography and/or etching, and the like. In embodiments where an exposed molding process is used, a top surface of molding compound 116 may be level with or lower than top surfaces of dies 102.).

para [0057] Patterning the openings may include a laser etching process, a combination of photolithography and/or etching, and the like. In embodiments where an exposed molding process is used, a top surface of molding compound 116 may be level with or lower than top surfaces of dies 102).

Regarding claim 5, Huang teaches The method according to claim 4, wherein, while said dielectric material is at least partly removed, said fingerprint sensor package is thinned down in such a way that a new sensing surface is formed (para [0057]  Patterning the openings may include a laser etching process, a combination of photolithography and/or etching, and the like. In embodiments where an exposed molding process is used, a top surface of molding compound 116 may be level with or lower than top surfaces of dies 102.).

Regarding claim 6, Huang teaches the method according to claim 1, wherein the step of adding material comprises the step of: arranging at least one spacing member on said temporary carrier to at least partly surround said fingerprint sensor package (116; Fig1A; para [0024]).

Regarding claim 7, Huang teaches the method according to claim 6, wherein said at least one spacing member comprises a frame surrounding said fingerprint sensor package (para [0024] Referring back to FIG. 1A, a molding compound 116 is disposed around and encircles dies 102A, 102B, and 102C. In embodiments, molding compound 116 comprises an epoxy, a resin, a moldable polymer such as polybenzoxazole (PBO), a molded underfill (MUF), or another moldable material. Molding compound 116 may be formed around dies 102A, 102B, and 102C using any suitable process, such as compression molding or exposed molding.).

Regarding claim 8, Huang teaches the method according to claim 1, further comprising the step of: removing material around said fingerprint sensor package in such a way that said component outline is achieved (para [0057] Patterning the openings may include a laser etching process, a combination of photolithography and/or etching, and the like. In embodiments where an exposed molding process is used, a top surface of molding compound 116 may be level with or lower than top surfaces of dies 102.).

Regarding claim 9, Huang teaches the method according to claim 1, wherein said fingerprint sensor package comprises: a package substrate (para [0022] Additional interconnect features, such as additional passivation layers, conductive pillars, and/or under bump metallurgy (UBM) layers, may also be optionally formed over contact pads 103. For example, FIG. 1B illustrates an embodiment package 150 where dies 102 (sensor die 102A, HV die 102B, and microcontroller die 102C) further include contact pillars 111 over and electrically connected to contact pads 102. A protective layer, such as a dielectric material 109 may be formed around contact pillars 111.) having a die support side and an external para [0022]); a fingerprint sensor die (para [0023]) electrically and mechanically connected to the die support side (102; para [0023]); and a protective coating covering said fingerprint sensor die and said package substrate (para [0024] . Molding compound 116 may be formed around dies 102A, 102B, and 102C using any suitable process, such as compression molding or exposed molding. As explained in greater detail below, compression molding may generally be used when dies 102 comprise conductive pillars 111 over contact pad 103 (see FIG. 1B) whereas exposed molding is used when conductive features in fan-out RDLs 104 directly connect to contact pads 103 of dies 102 (see FIG. 1A).), the connectors of said fingerprint sensor package being arranged on the external connection side of said package substrate (para [0025] Fan-out RDLs 104 are disposed over dies 102 and molding compound 116. RDLs 104 may extend laterally past edges of dies 102 over a top surface of molding compound 116. RDLs 104 may include conductive features 106 and 108 formed in multiple dielectric layers 110. ).

Regarding claim 10, Huang teaches the method according to claim 1, comprising the steps of: providing a plurality of fingerprint sensor packages (para [0047] Carrier substrate 500 may be a glass carrier substrate, a ceramic carrier substrate, or the like. Carrier substrate 500 may be a wafer, such that multiple packages can be formed on the carrier substrate 100 simultaneously. ), each having a sensing surface (para [0034] Returning now to FIG. 1A, a sensor surface material 114 is adhered to a top surface), a connection surface opposite the para [0037] Unlike in package 100 where electrical connection to other device features was achieved using backside RDLs 120 (see FIG. 1A), package 200 is electrically connected to other device features by wire bonds 132. In some embodiments, wire bonds 132 includes conductive wires or conductive fingers, which are electrically connected to solder balls 124 disposed on contact pads 136. Contact pads 136 are disposed within RDLs 104, for example, at an uppermost metallization layer within RDLs 104. In some embodiments, contact pads 136 are disposed at a same level as the array of electrodes 108A and finger drive ring 108B. In some embodiments, finger drive ring 108B encircles contact pads 136 (see e.g., FIGS. 2A and 3B). In other embodiments, contact pads 136 are disposed adjacent to and outside of an area encircled by finger drive ring 108B (see e.g., FIGS. 2B and 3C)), and sides connecting the sensing surface and the connection surface (Fig 1A), the connection surface having connectors for allowing electrical connection of the fingerprint sensor component to said electronic device (Fig 1A; para [0027] In the embodiments of FIGS. 1A and 1B, solder balls 126 (or other suitable connectors) are disposed conductive features 122 in order to bond and electrically connect package 100 to conductive features 128 in another package component 130. In various embodiments package component 130 may be another device die, an interposer, a package substrate, a printed circuit board, a mother board, or the like. An underfill 124 may optionally be disposed around solder balls 126 for structural support.); arranging each fingerprint sensor package in said plurality of fingerprint sensor packages on a temporary carrier with said connection surface facing said temporary carrier (para [0047] Carrier substrate 500 may be a glass carrier substrate, a ceramic carrier substrate, or the like. Carrier substrate 500 may be a wafer, such that multiple packages can be formed on the carrier substrate 100 simultaneously.; para [0070]); and adding material at least around the sides of each fingerprint sensor package in said plurality of fingerprint sensor packages to achieve said component outline, while leaving the connection surface of said fingerprint sensor package uncovered (Fig 1A; para [0024] Referring back to FIG. 1A, a molding compound 116 is disposed around and encircles dies 102A, 102B, and 102C. In embodiments, molding compound 116 comprises an epoxy, a resin, a moldable polymer such as polybenzoxazole (PBO), a molded underfill (MUF), or another moldable material. Molding compound 116 may be formed around dies 102A, 102B, and 102C using any suitable process, such as compression molding or exposed molding. As explained in greater detail below, compression molding may generally be used when dies 102 comprise conductive pillars 111 over contact pad 103 (see FIG. 1B) whereas exposed molding is used when conductive features in fan-out RDLs 104 directly connect to contact pads 103 of dies 102 (see FIG. 1A). In embodiments where an exposed molding process is used, a top surface of molding compound 116 may be substantially level with or lower than top surfaces of dies 102 (see FIG. 1A). In embodiments where molding compound 116 is formed using a compressive molding process, a top surface of molding compound 116 is substantially level with top surfaces of conductive pillars 111 disposed on dies 102 (see FIG. 1B). As used herein, the term “substantially” is used to account for deviations in mathematical precision due to production variations during manufacturing processes. Para [0056]; para [0084]).

Regarding claim 11, Haung teaches a fingerprint sensor component (para [0046] FIGS. 5A through 5S illustrate cross-sectional views of intermediary steps of manufacturing a fingerprint sensor device package 150 (see FIG. 1B) according to some embodiments. FIG. 5A illustrates a carrier substrate 500 and a release layer 502 formed on carrier substrate 500.) having a component outline for integration into an electronic device (para [0014] Referring first to FIG. 1A, a cross-sectional view of an embodiment fingerprint sensor device package 100 is illustrated. Package 100 may be used to determine contours 172 of an overlaying finger for biometric identification and/or verification. In an embodiment, package 100 is integrated as part of device (e.g., a cellular phone, a tablet device, a laptop computer, a desktop computer, a smart card, an internet of things (IoT) device, or any other device where biometric sensing is desired)), said fingerprint sensor component comprising: a fingerprint sensor package having a sensing surface (para [0035] Sensor surface material 114 is placed in contact with glue layer 112 and is used to separate the array of pixels 108A from an overlying finger. In an embodiment, sensor surface material 114 is a material such as sapphire or glass that allows for the measurement of capacitive and/or voltage changes between the array of pixels 108A and an overlying finger to determine contours 172 of the finger), a connection surface opposite the sensing surface (para [0037] Unlike in package 100 where electrical connection to other device features was achieved using backside RDLs 120 (see FIG. 1A), package 200 is electrically connected to other device features by wire bonds 132. In some embodiments, wire bonds 132 includes conductive wires or conductive fingers, which are electrically connected to solder balls 124 disposed on contact pads 136. Contact pads 136 are disposed within RDLs 104, for example, at an uppermost metallization layer within RDLs 104. In some embodiments, contact pads 136 are disposed at a same level as the array of electrodes 108A and finger drive ring 108B. In some embodiments, finger drive ring 108B encircles contact pads 136 (see e.g., FIGS. 2A and 3B). In other embodiments, contact pads 136 are disposed adjacent to and outside of an area encircled by finger drive ring 108B (see e.g., FIGS. 2B and 3C)), and sides connecting the sensing surface and the connection surface (Fig 1A), the connection surface having connectors for allowing electrical connection of the fingerprint sensor component to said electronic device (Fig 1A; para [0027] In the embodiments of FIGS. 1A and 1B, solder balls 126 (or other suitable connectors) are disposed conductive features 122 in order to bond and electrically connect package 100 to conductive features 128 in another package component 130. In various embodiments package component 130 may be another device die, an interposer, a package substrate, a printed circuit board, a mother board, or the like. An underfill 124 may optionally be disposed around solder balls 126 for structural support.); said fingerprint sensor package having a fingerprint sensor package outline (Fig 1A), different from said component outline; and material added at least around the sides of said fingerprint sensor package, while leaving the connection surface of said fingerprint sensor package uncovered, said material defining the component outline of Fig 1A; para [0024] Referring back to FIG. 1A, a molding compound 116 is disposed around and encircles dies 102A, 102B, and 102C. In embodiments, molding compound 116 comprises an epoxy, a resin, a moldable polymer such as polybenzoxazole (PBO), a molded underfill (MUF), or another moldable material. Molding compound 116 may be formed around dies 102A, 102B, and 102C using any suitable process, such as compression molding or exposed molding. As explained in greater detail below, compression molding may generally be used when dies 102 comprise conductive pillars 111 over contact pad 103 (see FIG. 1B) whereas exposed molding is used when conductive features in fan-out RDLs 104 directly connect to contact pads 103 of dies 102 (see FIG. 1A). In embodiments where an exposed molding process is used, a top surface of molding compound 116 may be substantially level with or lower than top surfaces of dies 102 (see FIG. 1A). In embodiments where molding compound 116 is formed using a compressive molding process, a top surface of molding compound 116 is substantially level with top surfaces of conductive pillars 111 disposed on dies 102 (see FIG. 1B). As used herein, the term “substantially” is used to account for deviations in mathematical precision due to production variations during manufacturing processes. Para [0056]; para [0084]).

Regarding claim 12, Huang teaches The fingerprint sensor component according to claim 11, wherein said material comprises a molding compound or an adhesive (para [0034]).

Regarding claim 13, Huang teaches the fingerprint sensor component according to claim 11, wherein said material comprises at least one spacing member arranged to at least partly surround said fingerprint sensor package (116; Fig1A; para [0024]).

Regarding claim 14, Huang teaches the fingerprint sensor component according to claim 11, wherein said fingerprint sensor package comprises: a package substrate (para [0022] Additional interconnect features, such as additional passivation layers, conductive pillars, and/or under bump metallurgy (UBM) layers, may also be optionally formed over contact pads 103. For example, FIG. 1B illustrates an embodiment package 150 where dies 102 (sensor die 102A, HV die 102B, and microcontroller die 102C) further include contact pillars 111 over and electrically connected to contact pads 102. A protective layer, such as a dielectric material 109 may be formed around contact pillars 111.)having a die support side and an external connection side opposite said die support side (para [0022]); a fingerprint sensor die (para [0023]) electrically and mechanically connected to the die support side of said package substrate (102; para [0023]); and a protective coating covering said fingerprint sensor die and said package substrate (para [0024] . Molding compound 116 may be formed around dies 102A, 102B, and 102C using any suitable process, such as compression molding or exposed molding. As explained in greater detail below, compression molding may generally be used when dies 102 comprise conductive pillars 111 over contact pad 103 (see FIG. 1B) whereas exposed molding is used when conductive features in fan-out RDLs 104 directly connect to contact pads 103 of dies 102 (see FIG. 1A).), the connectors of said fingerprint sensor package being arranged on the external connection side of said package substrate (para [0025] Fan-out RDLs 104 are disposed over dies 102 and molding compound 116. RDLs 104 may extend laterally past edges of dies 102 over a top surface of molding compound 116. RDLs 104 may include conductive features 106 and 108 formed in multiple dielectric layers 110. ).

Regarding claim 15, Huang teaches an electronic device comprising: processing circuitry (para [0018]); and the fingerprint sensor component according to claim 11, electrically coupled to said processing circuitry through the connectors on the connection surface of the fingerprint sensor package comprised in said fingerprint sensor component (para [0022] Additional interconnect features, such as additional passivation layers, conductive pillars, and/or under bump metallurgy (UBM) layers, may also be optionally formed over contact pads 103. For example, FIG. 1B illustrates an embodiment package 150 where dies 102 (sensor die 102A, HV die 102B, and microcontroller die 102C) further include contact pillars 111 over and electrically connected to contact pads 102. A protective layer, such as a dielectric material 109 may be formed around contact pillars 111.-para [0024]).

Conclusion
`	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lin et al. (2016/0210496) teaches a fingerprint sensor package and a method for fabricating a fingerprint sensor package, and in particular to a fingerprint sensor package and a method for fabricating a fingerprint sensor package with a reduced volume.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREMAL PATEL whose telephone number is (571)270-5892. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/PREMAL R PATEL/Primary Examiner, Art Unit 2623